Citation Nr: 0419757	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  95-08 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a right heel 
disorder.  

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Evaluation of a right shoulder degenerative changes, 
rated as non-compensable.  

5.  Entitlement to service connection for a gastrointestinal 
disorder to include a hiatal hernia, gastroesophageal reflux 
disease, and dyspepsia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1963; 
from October 1963 to October 1967; and from January 1991 to 
August 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Louisville, Kentucky and 
Oakland, California Regional Offices (ROs) of the Department 
of Veterans Affairs (VA).  

In correspondence received in September 1996, the issues of 
entitlement to service connection for a left rotator cuff 
tear and evaluations of left cervical brachial plexopathy, 
arthritic changes of the left acromioclavicular joint, and 
reactive airway disease.  In correspondence received in March 
2001, the issues of service connection for hydrocele, claimed 
as right testicle disability, and evaluation of cervical 
spondylosis with foraminal stenosis, C6-7, were withdrawn by 
the veteran.  Thus, none of these issues is before the Board 
on appeal.  


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a right 
heel defect, infirmity, or disorder prior to his entry into 
his last period of active duty.

2.  The veteran has a right plantar calcaneal spur which is 
related to service.

3.  The veteran did not clearly and unmistakably have a 
lumbar/thoracic spine defect, infirmity, or disorder prior to 
his entry into active duty.

4.  The veteran has chronic lumbar strain with x-ray evidence 
of lumbar disc pathology at L4-L5 and L5-S1 as well as 
compression of the thoracic spine, which are related to 
service.  

5.  From April 8, 1994, the veteran's right shoulder disorder 
was productive of functional limitation of motion to 60 
degrees.

6.  From August 5, 2003, the veteran's right shoulder 
disorder was productive of slight limitation of motion on 
internal rotation of the right arm with pain and swelling, 
however, the right arm was not limited to 90 degrees of 
flexion or the functional equivalent.  


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a right 
heel defect, infirmity, or disorder existed prior to the 
veteran's entry into his last period of active duty, and the 
presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 
(West 2002).

2.  A right plantar calcaneal spur was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§  3.303, 3.304 (2003).

3.  There is no clear and unmistakable evidence that 
lumbar/thoracic defect, infirmity, or disorder existed prior 
to the veteran's entry into active duty, and the presumption 
of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 
2002).

4.  Chronic lumbar strain with x-ray evidence of lumbar disc 
pathology at L4-L5 and L5-S1, was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

5.  Compression of the thoracic spine was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

6.  The criteria for a 20 percent rating for right shoulder 
degenerative changes is met from April 8, 1994.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20,4.59, 4.71a, Part 
4, Diagnostic Code 5010-5201 (2003).

7.  The criteria for a 10 percent rating for right shoulder 
degenerative changes is met from August 5, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20,4.59, 4.71a, Part 
4, Diagnostic Code 5010-5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via a May 2003 letter.  The 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claims and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated many years ago.

The Board does not believe that voiding the rating decisions 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing.  He did in fact 
appear at a Travel Board hearing.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran has been examined.  
The obtained evidence satisfies 38 C.F.R. § 3.326.  Although 
the veteran expressed interest in another examination with 
regard to his right shoulder, there is a current examination 
of record which comprehensively addressed the extent of his 
right shoulder disorder.  Therefore, there is an adequate 
examination of record and a further evaluation is not 
warranted.  In addition, during his personal hearing, the 
veteran referred to current x-rays of the right shoulder.  
These x-rays are of record and are located with the current 
examination report.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

The veteran had active service from July 1959 to July 1963; 
from October 1963 to October 1967; and from January 1991 to 
August 1992.

On his July 1959 examination, a 2-inch scar of the right 
ankle was noted.  No other defect, infirmity, or disorder was 
indicated.  No lumbar or thoracic spine defect, infirmity, or 
disorder was noted.  

In November 1959, it was noted that the veteran had a 
backache.  It was noted that the veteran had a history of 
back pain since age 13.  Thereafter, the veteran was treated 
for low back in December 1959, December 1960, and March 1961.  
In March 1961, it was noted that the veteran had continual 
trouble with his back.  

On his July 1963 release from active duty examination, there 
were no abnormalities of the musculoskeletal system to 
include the spine, neurological system, abdomen and viscera, 
feet, and lower extremities.  

On his October 1963 reenlistment examination, there were no 
abnormalities of the musculoskeletal system to include the 
spine, neurological system, abdomen and viscera, feet, and 
lower extremities.  

On his March 1967 annual/diving examination, there were no 
abnormalities of the musculoskeletal system to include the 
spine, neurological system, abdomen and viscera, feet, and 
lower extremities.  

On the veteran's October 1967 discharge examination, there 
were no abnormalities of the musculoskeletal system to 
include the spine, neurological system, abdomen and viscera, 
feet, and lower extremities.  

On his May 1973 annual examination, there were no 
abnormalities of the musculoskeletal system to include the 
spine, neurological system, abdomen and viscera, feet, and 
lower extremities.  

On his May 1973, May 1977, July 1978, April 1979, April 1980, 
June 1981 July 1983, July 1984, January 1985, September 1985, 
June 1986, June 1987, June 1988, and August 1989 annual 
examinations, there were no abnormalities of the 
musculoskeletal system to include the spine, neurological 
system, abdomen and viscera, feet, and lower extremities.  

On his June 1990 yearly examination, there were no 
abnormalities of the musculoskeletal system to include the 
spine, neurological system, abdomen and viscera, feet, and 
lower extremities.  

In September 1991, acute low back pain of 4 days duration was 
documented.  X-rays revealed minimal sacralization of the L5-
S1 vertebral bodies.  

In October 1991, it was noted that the veteran had lumbar 
spasm as well as thoracic spine dysfunction.  In November 
1991, it was noted that he had lumbar and thoracic 
dysfunction.  

In February 1992, the veteran complained of having back pain.  
In June 1992, the veteran reported that he had muscle spasms 
in his back.  

June 1992 x-rays revealed plantar right calcaneal spur.  In 
July 1992, it was noted that the veteran had foot pain.  The 
veteran indicated that he had arch supports made 2 years ago 
which helped and now he had foot pain if he walked in bare 
feet.  The diagnosis was chronic foot pain.  Tenderness to 
the right medial arch and heel was noted.  X-rays showed a 
plantar calcaneal spur with 2 small foreign bodies in the 
soft tissues beneath the right heel.  

Following service separation, October 1992 x-rays revealed 
plantar right calcaneal spur.  Thereafter, the veteran was 
afforded a VA general medical examination in November 1992.  
At that time, he complained of having lumbar/thoracic spine 
pain.  Examination of the spine revealed limitation of 
flexion.  X-rays revealed minimal anterior wedging of 2 
adjacent midthoracic vertebral bodies.  

In May 1993, the veteran was afforded a VA examination which 
revealed a right calcaneal spur.  

In February 1995, the veteran was afforded a VA neurological 
examination.  Physical examination of the right shoulder 
revealed that the veteran could not elevate beyond 60 degrees 
due to pain, but strength was normal.  Biceps, triceps, and 
brachioradialis reflexes were absent.  On evaluation of the 
back, it was noted that there was lumbosacral flexion pain 
present at 60 degrees.  Mild to moderate lumbospondylosis 
with right root irritation was diagnosed.  

The veteran was afforded a VA general medical examination in 
February 1995.  At that time, it was noted that the veteran 
complained of right shoulder pain.  It was noted that a 
magnetic resonance imaging (MRI) revealed degenerative joint 
disease of the acromioclavicular joint.  With regard to his 
right heel, the veteran reported that he fell and hurt his 
heel during service.  He did not give any indication how the 
foreign bodies ended up inside of the foot.  Physical 
examination of the right foot revealed a horizontal 3 
centimeter scar on the medial malleolus.  Current x-rays of 
the right heel revealed a heel spur with calcific densities, 
but no metallic foreign bodies.  March 1995 x-rays of the 
lumbar spine revealed degenerative disc disease.  

In September 1995, VA evaluation revealed limitation of 
motion of the right shoulder.  The degrees were not provided.  
The next month, strength of 5/5 in the right triceps and 
deltoids was noted.  In October 1995 and February 1996 VA 
outpatient record, the veteran complained of having right 
shoulder pain.  

In February 1996, the veteran was also afforded a VA 
examination.  At that time, the veteran reported that he had 
injured his low back during service in 1960.  The examiner 
also noted that the veteran had a history of low back pain 
since the age of 13.  In 1991, it was indicated that the 
veteran suffered an injury to his left shoulder.  The 
examiner noted that at that time, he also allegedly developed 
mid-back problems and had had low thoracic pain on the right 
when he was sitting for an extended period.  Neurological 
examination revealed that deep tendon reflexes were 
unobtainable in the upper extremities except for a trace at 
the left triceps with reinforcement.  Coordination was intact 
except for some awkwardness in the finger-to-finger testing 
bilaterally.  There appeared to be low thoracic and 
lumbosacral vertebral tenderness to percussion as well as 
limitation of motion.  The examiner indicated that the 
veteran might well have lumbosacral discogenic disease with 
radiculopathy.  The examiner noted that the veteran had some 
right thoracic pain and x-rays showed wedging of 2 of the 
thoracic vertebrae which was thought to be developmental.  He 
examiner felt that this was not causatively related to the 
cervical discogenic disease.  

In August 1997, right ankle x-rays revealed a right plantar 
calcaneal spur.  

In November 1997, the veteran was afforded a VA neurological 
examination which confirmed that he had lumbosacral 
spondylosis of mild to moderate degree with right root 
irritation.  The veteran reported that his low back pain 
began in 1960 after lifting heavy objects during service and 
had worsened since 1991.  

In a February 2001 letter, E. A., M.D., indicated that he was 
treated the veteran for an injury to his low back.  

In February 2001, the veteran underwent an "MRO" of the 
lumbar spine which revealed an annular disc bulge at L2-L3 
and L3-L4 with annular fissure at L2-L3 as well as L4-L5 and 
L5-S1 with central disc protrusion.  

In April 2001, the veteran was seen a the Orthopedic 
Evaluation Center by J. R., M.D..  The veteran was diagnosed 
as having chronic lumbar strain and lumbar disc pathology at 
L4-L5 and L5-S1.  It was noted that there was documented 
evidence of treatment of his low back over a 3-year period in 
service.  The physician indicated that it should be noted 
that in the past, the veteran was felt to have a temporary 
condition, but that this was contradicted by his history of 
ongoing low back pain from 1959 to the present time and which 
worsened while he served ion the Gulf War and which recurred 
in 1991 with an additional flare-up in 1995.  The physician 
felt that this would be better described as a chronic 
condition rather than as an acute resolved condition and that 
his back disorders were related to service.  

In April 2003, the veteran was afforded a VA examination.  
The veteran's records were reviewed.  Physical examination 
resulted in diagnoses of mechanical low back pain without 
evidence of radiculopathy with x-ray evidence of compression 
of the thoracic spine, currently asymptomatic.  The examiner 
stated that the veteran's records did not show a specific low 
back injury while on active duty.  The examiner opined that 
the veteran's present low back problems could well be 
considered intermittent problems which initially did not 
appear to limit him from his duties in or out of service 
until after he left service in 1991.  The examiner concluded 
that the veteran's service may have contributed a minor 
portion of his present back condition.  

In August 2003, the veteran was afforded a VA shoulder 
examination.  At that time, the veteran reported that his 
right shoulder was painful when he did heavy maneuvering with 
the right upper extremity, when he turned his head to one 
side or the other, when he tried to reach out with his right 
hand, or when he worked over the head.  He indicated that he 
felt grinding inside as well as stiffness.  Physical 
examination revealed swelling around the shoulder.  The 
veteran described having pain from around the outside of the 
right upper arm down to the elbow.  There was good muscle 
strength of the right shoulder musculature.  There was no 
guarding of motion with the right upper extremity.  Range of 
motion of the scapula was normal and symmetrical.  There was 
forward flexion to 180 degrees, abduction to 180 degrees, and 
extension to 65 degrees.  Pure glenohumeral range of motion 
of the right shoulder with the scapula and clavicle fixed was 
also normal.  Forward flexion was to 90 degrees, abduction 
was to 90 degrees, extension was to 65 degrees.  Internal and 
external rotation of the right shoulder were also normal.  
The arm could abduct to 90 degrees and the elbow would flex 
to 90 degrees with the forearm placed in a horizontal 
position which was considered to be neutral.  Thus, external 
rotation was to 90 degrees and internal rotation was to 80 
degrees.  All motion of the right shoulder with smooth and 
without any crepitus.  Only slight pain was noted at the end 
range of certain motions which did not appear to be related 
to the shoulder joint.  The veteran demonstrated normal motor 
strength of the right shoulder musculature.  There was no 
pain shown on elevation of the right upper extremity or on 
external rotation against resistance.  There was no evidence 
of any joint effusion or local inflammation around the 
shoulder.  On palpation of the tissues around the right 
shoulder, there was no significant tenderness including the 
insertion of the rotator cuff, supraspinous area or even the 
acromioclavicular joint.  In short, the examiner stated that 
the examination of the right shoulder was negative.  Current 
x-rays were normal.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  At that time and in 
correspondence of record, the veteran reported that during 
service, he fell from a ladder and injured his right heel 
which resulted in current right heel disability.  In 
addition, he related in 1969, he injured his low back.  
Further, he had an exacerbation of his low back problems in 
1991.  He reports being treated on multiple occasions during 
service for his back problems.  Although the RO indicated 
that he had a low back problem beginning at age 13, the 
veteran maintains that this was not the case and that his 
back was originally injured during service.  When he was 
young, he had a job which included heavy lifting in which he 
wore a belt to protect himself, he did not have a back injury 
at that time.  With regard to his right shoulder, he related 
that he had trouble lifting and would take pain medication.  

Analysis

Service Connection

In this case, while the veteran served during wartime, he 
does not allege nor does the record support that a right 
heel, low back, or thoracic spine disorder were incurred or 
aggravated during combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Pertinent laws and regulations provide that arthritis will be 
presumed to have been incurred or aggravated in service if it 
had become manifest to a degree of ten percent or more within 
one year of the veteran's separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Right Heel

The veteran testified at a Travel Board hearing that during 
service, he fell from a ladder and injured his right heel 
which resulted in current right heel disability.  

When the veteran initially entered service in 1959, a scar 
was noted to be present on his right heel.  During his last 
period of service, the veteran was diagnosed as having a 
right plantar calcaneal spur on June 1992 x-rays.  In July 
1992, it was noted that the veteran had foot pain.  The 
diagnosis was chronic foot pain.  Tenderness to the right 
medial arch and heel was noted.  X-rays showed a plantar 
calcaneal spur with 2 small foreign bodies in the soft 
tissues beneath the right heel.  

Post-service, October 1992 and May 1993 x-rays revealed 
plantar right calcaneal spur.  The veteran was thereafter 
afforded a VA general medical examination in February 1995.  
At that time, the veteran reported that he fell and hurt his 
right heel during service.  Physical examination of the right 
foot revealed a horizontal 3-centimeter scar on the medial 
malleolus.  X-rays of the right heel revealed a heel spur 
with calcific densities, but no metallic foreign bodies.  In 
August 1997, right ankle x-rays again confirmed a right 
plantar calcaneal spur.  

The RO denied the veteran's claim on the basis that since he 
reported having a 2-year history of foot problems in mid-
1992, that his right heel disorder existed prior to his last 
period of active service and was not aggravated therein.  

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service and was not aggravated therein will rebut 
the presumption.  38 U.S.C.A. § 1111.

Thus, the Board must determine whether, under 38 U.S.C.A. § 
1111, the presumption of soundness is rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disease or injury existed prior to service.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  

The veteran had a scar on his right heel when he initially 
entered service.  This scar existed prior to service.  
However, the veteran is not claiming service connection for 
this scar.  Rather, he is claiming service connection for 
residuals of a right heel injury which he maintains occurred 
during his last period of service.  He asserts that the 
residuals include his currently diagnosed calcaneal spur of 
the right heel.  

In this case, there is no evidence that the veteran had any 
right heel defects, infirmities, or disorders, when he was 
accepted for his last period of service.  In July 1992, the 
veteran indicated that he had arch supports made 2 years 
prior to July 1992, presumably in July 1990.  While the 
veteran may have had arch supports made, there is no 
competent evidence that the veteran had a right calcaneal 
spur at that time.  The first diagnosis of a right calcaneal 
spur was made during service, in June 1992.  Therefore, while 
there is no specific documentation of a right heel injury, 
there is evidence of right heel disease or injury during 
service.  The veteran is competent to state that he fell and 
injured his right heel.  

The Board finds that the veteran did not clearly and 
unmistakably have a right heel defect, infirmity, or disorder 
prior to his entry into his last period of active duty.  The 
mere notation that he had arch supports made prior to service 
does not constitute clear and unmistakable evidence of any 
right heel defect, infirmity, or disorder.  The right heel 
was not specifically referenced and there is no evidence of 
any right heel impairment prior to service at all.  There is 
no evidence that the arch supports were to alleviate a right 
heel defect, infirmity, or disorder.  Thus, there is no clear 
and unmistakable evidence that a right heel defect, 
infirmity, or disorder existed prior to the veteran's entry 
into his last period of active duty, and the presumption of 
soundness is not rebutted.

In sum, right heel disease or injury was diagnosed during 
service.  Post-service, the inservice diagnosis of a right 
plantar calcaneal spur has been confirmed.  This is the exact 
same diagnosis that was made during service and it was 
confirmed essentially immediately after the veteran's 
separation from service in August 1992.  

In light of the foregoing, the Board finds that the veteran 
has a right plantar calcaneal spur which is related to 
service.  Accordingly, service connection is warranted for a 
right plantar calcaneal spur.


Lumbar Spine/Thoracic Spine

At his hearing, the veteran related in 1969, he injured his 
low back.  Further, he had an exacerbation of his low back 
problems in 1991.  He reports being treated on multiple 
occasions during service for his back problems.  Although the 
RO indicated that he had a low back problem beginning at age 
13, the veteran maintains that this was not the case and that 
his back was originally injured during service.  When he was 
young, he indicates that he had a job which included heavy 
lifting in which he wore a belt to protect himself, but he 
did not have a back injury at that time nor was he diagnosed 
as having any back problem.  

During service, the veteran made back complaints on numerous 
occasions.  In November 1959, it was noted that the veteran 
had a backache.  Thereafter, the veteran was treated for low 
back in December 1959, December 1960, and March 1961.  In 
March 1961, it was noted that the veteran had continual 
trouble with his back.  

In September 1991, acute low back pain of 4 days duration was 
documented.  X-rays revealed minimal sacralization of the L5-
S1 vertebral bodies.  In October 1991, it was noted that the 
veteran had lumbar spasm as well as thoracic spine 
dysfunction.  In November 1991, it was noted that he had 
lumbar and thoracic dysfunction.  In February 1992, the 
veteran complained of having back pain.  In June 1992, the 
veteran reported that he had muscle spasms in his back.  

Following service separation, the veteran was afforded a VA 
general medical examination in November 1992.  At that time, 
he complained of having lumbar/thoracic spine pain.  
Examination of the spine revealed limitation of flexion.  X-
rays revealed minimal anterior wedging of 2 adjacent 
midthoracic vertebral bodies.  

In February 1996, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had injured his 
low back during service in 1960.  The examiner also noted 
that the veteran had a history of low back pain since the age 
of 13.  In 1991, it was indicated that the veteran suffered 
an injury to his left shoulder.  The examiner noted that at 
that time, he also allegedly developed mid-back problems and 
had had low thoracic pain on the right when he was sitting 
for an extended period.  On examination, there appeared to be 
low thoracic and lumbosacralvertebral tenderness to 
percussion as well as limitation of motion.  The examiner 
indicated that the veteran might well have lumbosacral 
discogenic disease with radiculopathy.  The examiner noted 
that the veteran had some right thoracic pain and x-rays 
showed wedging of 2 of the thoracic vertebrae which was 
thought to be developmental.  He examiner felt that this was 
not causatively related to the cervical discogenic disease.  

In November 1997, the veteran was afforded a VA neurological 
examination which confirmed that he had lumbosacral 
spondylosis of mild to moderate degree with right root 
irritation.  The veteran reported that his low back pain 
began in 1960 after lifting heavy objects during service and 
had worsened since 1991.  

In April 2001, the veteran was seen a the Orthopedic 
Evaluation Center by J. R., M.D..  The veteran was diagnosed 
as having chronic lumbar strain and lumbar disc pathology at 
L4-L5 and L5-S1.  The physician indicated that it should be 
noted that in the past, the veteran was felt to have a 
temporary condition, but that this was contradicted by his 
history of ongoing low back pain from 1959 to the present 
time and which worsened while he served ion the Gulf War and 
which recurred in 1991 with an additional flare-up in 1995.  
The physician felt that this would be better described as a 
chronic condition rather than as an acute resolved condition 
and that his back disorders were related to service.  

In April 2003, the veteran was afforded a VA examination.  
The veteran's records were reviewed.  The examiner stated 
that the veteran's records did not show a specific low back 
injury while on active duty.  The examiner opined that the 
veteran's present low back problems could well be considered 
intermittent problems which initially did not appear to limit 
him from his duties in or out of service until after he left 
service in 1991.  The examiner concluded that the veteran's 
service may have contributed a minor portion of his present 
back condition.  

In this case, the RO has indicated that the veteran had a low 
back disorder beginning at age 13.  However, the Board notes 
that there is no evidence that the veteran had any 
lumbar/thoracic defects, infirmities, or disorders when he 
was accepted and examined for his first period of service.  
During his first period of service, it was noted in November 
1959, it was noted that the veteran had a history of back 
pain since age 13.  The veteran explained that this was a 
general statement.  He had a history of a job that involved 
heavy lifting, but there was no prior injury or back disease.  
The record supports the veteran's statement.  There were no 
defects, infirmities, or disorders when the veteran was 
accepted and examined for entry into service.  There is no 
lay or medical evidence showing a preexisting lumbar/thoracic 
spine defect, infirmity, or disorder.  It would take too 
great a leap of faith to establish that a complaint of 
preservice back pain equate to clear and unmistakable 
evidence that all subsequently diagnosed conditions 
preexisted service.  

The Board finds that the veteran did not clearly and 
unmistakably have a lumbar/thoracic spine defect, infirmity, 
or disorder prior to his entry into active duty.  The mere 
notation that he had experienced back pain from age 13 does 
not constitute clear and unmistakable evidence of any 
lumbar/thoracic spine defect, infirmity, or disorder.  

Post-service, there are 2 competent medical opinions which 
relate post-service lumbar/thoracic spine disorders to 
service.

In April 2001, Dr. J. R. diagnosed the veteran as having 
chronic lumbar strain and lumbar disc pathology at L4-L5 and 
L5-S1.  Dr. J. R. reviewed the veteran's medical history to 
include his inservice back complaints.  Dr. J. R. addressed 
how in the past, the veteran's back complaints were thought 
to represent a temporary condition, but that this was 
contradicted by his history of ongoing low back pain from 
1959 to the present time and which worsened while he served 
ion the Gulf War and which recurred in 1991 with an 
additional flare-up in 1995.  Dr. J. R. felt that this would 
be better described as a chronic condition rather than as an 
acute resolved condition and that his back disorders were 
related to service.  

Further, in April 2003, a VA examiner stated that the 
veteran's service may have contributed a minor portion of his 
present back condition.  The current diagnoses were 
mechanical low back pain without evidence of radiculopathy 
with x-ray evidence of compression of the thoracic spine, 
currently asymptomatic.  

Although the VA examiner appeared to only attribute a portion 
of the veteran's current back disabilities to service, the VA 
examiner nevertheless did state that a relationship exists 
between current disabilities and service.  This statement 
supports Dr. J.R.'s assessment.  

Also of record is a VA opinion which states that the 
veteran's wedging of 2 of the thoracic vertebrae which was 
thought to be developmental.  This opinion is not definitive 
and was followed by the 2 other medical opinions, which 
reviewed the record.  The Board therefore places the mot 
probative value on the 2 positive medical opinions which 
identified current lumbar and thoracic spine disorders and 
which related current lumbar and thoracic spine disorders to 
service.

Thus, in sum, the veteran currently has chronic lumbar strain 
with x-ray evidence of lumbar disc pathology at L4-L5 and L5-
S1 as well as compression of the thoracic spine.  These 
lumbar/thoracic disabilities are shown to be related to 
service by competent evidence.  Accordingly, service 
connection is warranted.


Rating of Right Shoulder Degenerative Changes

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for the right shoulder, the Board 
finds that some discussion of Fenderson v. West, 12 Vet. App 
119 (1999) is warranted.  In that case, the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  

Our review reflects that a stated rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The veteran's right shoulder is rated under Diagnostic Code 
5010 which provides that arthritis, due to trauma, 
substantiated by x- ray findings, is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the joint is non-compensable, a 
rating of 10 percent is for application for each joint 
affected by limitation of motion.  

The Board further notes that disabilities of the shoulder and 
arm are rated under Diagnostic Codes 5200 through 5203.  
Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 20 
percent rating.  When motion is limited to 25 degrees from 
the side, a 30 percent rating is warranted for the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 20 percent rating is 
granted when there is marked deformity for the minor arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the minor arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 20 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the minor arm.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  Thus, his shoulder disability will 
not be rated on any of those bases.  

Arthritis is not currently shown on x-ray.  However, because 
he has periarticular pathology, the right shoulder disorder 
may be rated by analogy to arthritis.  Such evaluation may 
provide a 10 percent evaluation when there is painful motion 
and is otherwise rated on limitation of motion.

Service connection has been in effect since April 1994 and 
the veteran appealed the initial non-compensable rating 
granted in an August 1995 rating decision.  

The record shows that on examination in February 1995, the 
veteran could not elevate his right shoulder beyond 60 
degrees due to pain, but strength was normal.  Biceps, 
triceps, and brachioradialis reflexes were absent.  
Thereafter, strength of 5/5 in the right triceps and deltoids 
was noted.  The veteran continued to complain of right 
shoulder pain.  

In August 2003, the veteran was afforded a comprehensive 
shoulder examination.  He reported pain on use.  He also 
reported that he felt grinding inside as well as stiffness.  
Physical examination revealed swelling around the shoulder.  
There was good muscle strength of the right shoulder 
musculature.  There was no guarding of motion with the right 
upper extremity.  Range of motion of the scapula was normal 
and symmetrical.  There was forward flexion to 180 degrees, 
abduction to 180 degrees, and extension to 65 degrees.  Pure 
glenohumeral range of motion of the right shoulder with the 
scapula and clavicle fixed was also normal.  Forward flexion 
was to 90 degrees, abduction was to 90 degrees, extension was 
to 65 degrees.  Internal and external rotation of the right 
shoulder were also normal.  The arm could abduct to 90 
degrees and the elbow would flex to 90 degrees with the 
forearm placed in a horizontal position which was considered 
to be neutral.  Thus, external rotation was to 90 degrees and 
internal rotation was to 80 degrees.  All motion of the right 
shoulder with smooth and without any crepitus.  Only slight 
pain was noted at the end range of certain motions which did 
not appear to be related to the shoulder joint.  The veteran 
demonstrated normal motor strength of the right shoulder 
musculature.  There was no pain noticed on elevation of the 
right upper extremity or on external rotation against 
resistance.  There was no evidence of any joint effusion or 
local inflammation around the shoulder.  On palpation of the 
tissues around the right shoulder, there was no significant 
tenderness including the insertion of the rotator cuff, 
supraspinous area or even the acromioclavicular joint.  In 
short, the examiner stated that the examination of the right 
shoulder was negative.  Current x-rays were normal.  

In September 2003, the veteran testified that he had trouble 
lifting and would take pain medication.  

In this case, the veteran's right shoulder manifestations are 
essentially limited to impaired movement with pain and some 
weakness.  In February 1995, the veteran could not elevate 
his right shoulder beyond 60 degrees due to pain.  Under 
Diagnostic Code 5201, this degree of limitation warrants a 20 
percent rating.  

However, the veteran does not meet the rating criteria for a 
higher rating.  He was able to move his right arm beyond 45 
degrees which is midway between side and shoulder level.  
Even considering his complaints of pain, the examination 
report clearly stated that the pain limited movement to 60 
degrees, which is beyond 45 degrees.  As such, with 
consideration of 38 C.F.R. § 4.40 and 4.59 and DeLuca, the 
Board finds that the veteran's right shoulder disorder 
warranted a 20 percent rating, but no more, from April 8, 
1994.  A higher rating may not be assigned as there is no 
additional functional loss.

The Board is aware that the veteran is competent to report 
his symptoms.  Although the veteran complained of pain, 
painful motion, and weakened motion, neither his lay 
statements nor the medical evidence establish limitation of 
motion to midway between the side and shoulder level or the 
functional equivalent of limitation of motion to midway 
between the side and shoulder level due to pain, weakness, 
excess fatigability or any other factor.  Nothing in the 
medical reports or his lay statements establishes limitation 
of function midway between the side and shoulder level or 
below.  There was nothing to suggest that the veteran could 
not move his right arm to that point.  The Board accepts the 
veteran's complaints of pain as accurate.  However, his 
functional impairment is consistent with the 20 percent 
rating for movement to 60 degrees in 1995.  

The Board finds that the 20 percent rating is warranted from 
the date of service connection, April 8, 1994.  However, in 
this case, as noted, a staged rating is warranted.  The 
veteran's level of impairment of his right shoulder has not 
remained uniform throughout his appeal.  Rather, the 
veteran's shoulder impairment has specifically improved under 
ordinary conditions of life.  38 C.F.R. § 3.344.  
Specifically, the August 2003 examination report shows that 
his current impairment is minimal.  However, as there are no 
further evaluation reports showing range of motion findings 
until August 2003, the 20 percent rating is warranted until 
the date of that examination, August 5, 2003.  

According to the August 2003 report, the veteran's range of 
motion was normal.  The Board notes that in reviewing the 
range of motion studies, range of motion was normal in all 
directions except with some slight impairment on internal 
rotation which was to 80 degrees instead of normal at 90 
degrees.  The examiner opined that pain was elicited at the 
end range of certain motions which the examiner did not feel 
appeared to be related to the shoulder joint.  The Board 
notes that at his hearing, the veteran indicated that he does 
have pain on movement as well as trouble lifting objects.  He 
is competent to state that he has pain.  Pain was shown on 
examination and although the examiner did not feel it was 
related to the right shoulder, there is a subjective nature 
to pain and the Board believes that the veteran is competent 
to state that the pain is derived from his shoulder movement.  
Swelling was in fact demonstrated objectively.  Thus, based 
on his periarticular pathology, the Board finds that a 10 
percent rating is warranted.  However, the veteran does not 
meet the rating criteria for a higher rating.  The veteran is 
essentially assigned a 10 percent rating based on his pain.  

As noted, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In 
this case, the minimum rating which may be assigned, by 
analogy under arthritis, is a 10 percent rating.  The veteran 
does not demonstrate weakened movement, excess fatigability, 
or incoordination.  Even considering his complaints of pain, 
he simply does not come close to meeting the rating criteria 
for the next higher 20 percent rating.  As such, with 
consideration of 38 C.F.R. § 4.40 and 4.59 and DeLuca, the 
Board finds that the veteran's right shoulder disorder 
warranted a 10 percent rating from August 5, 2003.  A higher 
rating may not be assigned as there is no additional 
functional loss besides slight limitation of motion on 
internal rotation.

The Board is aware that the veteran is competent to report 
his symptoms.  Although the veteran has complained of pain, 
painful motion, and weakened motion, neither his lay 
statements nor the medical evidence establish limitation of 
motion to shoulder level or the functional equivalent of 
limitation of motion to shoulder level due to pain, weakness, 
excess fatigability or any other factor.  Nothing in the 
medical reports or his lay statements establishes limitation 
of function at shoulder level or below.  There was nothing to 
suggest that the veteran cannot move his right arm to reach 
shoulder level.  The Board accepts the veteran's complaints 
of pain as accurate.  However, his functional impairment is 
consistent with no more than the minimum evaluation for the 
joint.  Thus, the criteria for a rating of 10 percent, but no 
more, for right shoulder disorder have not been met.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the right shoulder.  The evidence 
in this case fails to show that the veteran's right shoulder 
disability has caused marked interference with his employment 
beyond that contemplated by the assigned ratings.  The 
veteran has had physical limitations due to his right 
shoulder disability, however, his stated ratings contemplate 
that his level of impairment includes industrial impairment.  
The veteran has a multitude of other disabilities which 
affect his industrial capacity and he has been granted a 
total disability rating based on individual unemployability.  
The veteran's right shoulder has not required frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that a 
preponderance of the evidence supports a 20 percent rating 
from April 8, 1994, and a 10 percent rating from August 5, 
2003.  


ORDER

Service connection is granted for a right plantar calcaneal 
spur.

Service connection is granted for chronic lumbar strain with 
x-ray evidence of lumbar disc pathology at L4-L5 and L5-S1.

Service connection is granted for compression of the thoracic 
spine.

A 20 percent rating for a right shoulder degenerative changes 
from April 8, 1994 to August 4, 2003, is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A 10 percent rating for a right shoulder degenerative changes 
from August 5, 2003, is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The service medical records show that during the veteran's 
second period of service, in October 1966, the veteran was 
diagnosed as having functional gastrointestinal problems 
probable alcoholic gastritis.  Thereafter, in March 1974, 
before his next period of service, the veteran was diagnosed 
as having a hiatal hernia with Schatzki's ring, without 
evidence of reflux.  During his third period of service, a 
July 1991 upper GI series was normal.  In January 1992, the 
veteran complained of upper gastrointestinal pain which was 
noted to be probably secondary to gastroesophageal reflux 
disease versus an early ulcer (unlikely).  

Following service, the veteran has been diagnosed as variably 
having gastroesophageal reflux disease and dyspepsia.  

In light of VCAA, the Board finds that the veteran should be 
afforded a VA examination.  The examiner should opine as to 
whether the veteran's diagnosed gastroesophageal reflux 
disease and dyspepsia are related to service.  The examiner 
should also opine as to whether the veteran currently has a 
hiatal hernia or an ulcer, and, if so, if they are related to 
service and the date of onset thereof.  

The veteran has been sent a VCAA letter.  The AOJ should 
ensure that the current directives of VCAA continue to be 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that he has a 
gastrointestinal disorder which is 
related to service and/or that an ulcer 
was present within one year of his 
separation from service, he must submit 
that evidence to VA.  

2.  The veteran is informed that he must 
report for the VA examinations.  If he 
fails to report without good cause, the 
claim(s) shall be denied.  This serves as 
notice of 38 C.F.R. § 3.655.  

3.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issue remaining on appeal.  

4.  The veteran should be afforded a VA 
examination.  The examiner should opine 
as to whether the veteran's diagnosed 
gastroesophageal reflux disease and 
dyspepsia are related to service.  The 
examiner should also opine as to whether 
the veteran currently has a hiatal hernia 
or an ulcer, and, if so, if they are 
related to service and the date of onset 
thereof.  If either preexisted service, 
is there clear and unmistakable evidence 
that each was not aggravated during 
service.  

If upon completion of the requested actions, any claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



